t c memo united_states tax_court rj channels inc et al petitioners v commissioner of internal revenue respondent docket nos filed date walter d channels for petitioners mindy s meigs for respondent memorandum findings_of_fact and opinion chiechi judge respondent determined a deficiency in and an accuracy- related penalty under sec_6662 a on the federal_income_tax tax of each petitioner for the taxable_year indicated as follows 1cases of the following petitioners are consolidated herewith channels channels inc docket no and rj channels inc docket no 2all section references are to the internal_revenue_code in effect for the taxable years at issue all rule references are to the tax_court rules_of_practice and procedure petitioner rj channels inc channels channels inc rj channels inc taxable_year ended deficiency dollar_figure big_number big_number the issues remaining for decision are accuracy-related_penalty under sec_6662 dollar_figure dollar_figure dollar_figure are certain amounts of client fees that rj channels inc received during each of its taxable years that ended on date and includible in its gross_income for the taxable_year in which it received those fees we hold that they are is rj channels inc entitled to deduct for its taxable_year that ended on date certain expenses paid on behalf of certain of its clients we hold that it is not is rj channels inc entitled to deduct for its taxable_year that ended on date a certain amount with respect to a claimed contingent_liability we hold that it is not is rj channels inc entitled for each of its taxable years that ended on date and to certain claimed miscellaneous deductions in excess of those that respondent allowed we hold that it is not is rj channels inc liable for each of its taxable years that ended on date and for the accuracy-related_penalty under sec_6662 pursuant to the stipulations of the parties it is liable for those penalties is channels channels inc entitled to deduct for its taxable_year certain expenses paid on behalf of certain of its clients we hold that it is not is channels channels inc entitled for its taxable_year to certain claimed miscellaneous deductions in excess of those that respondent allowed we hold that it is not is channels channels inc liable for its taxable_year for the accuracy-related_penalty under sec_6662 pursuant to the stipulations of the parties it is liable for that penalty findings of fact3 some of the facts have been stipulated and are so found the principal office of petitioner rj channels inc rjc was in califor- nia at the time it filed the respective petitions in the cases at docket nos 3unless otherwise indicated our findings_of_fact as they relate to petitioner rj channels inc pertain to its taxable years ended on date and tye and tye respectively the taxable years at issue in the cases at docket nos and sometimes rjc’s cases and our findings_of_fact as they relate to petitioner channels channels inc pertain to the taxable_year the taxable_year at issue in the case at docket no sometimes c c’s case and the principal office of petitioner channels channels inc c c was in california at the time it filed the petition in the case at docket no rjc background rjc which was taxed as a subchapter_c_corporation maintained its books_and_records and filed its tax returns using the accrual_method of accounting and used a fiscal_year and a taxable_year ending on may ronald j channels mr channels an enrolled_agent and return preparer owned percent of rjc and was an officer of that company rjc was engaged in the business of providing tax services primarily return preparation services it maintained certain accounts at various banks including a checking account at wells fargo bank rjc’s wells fargo account certain client fees received by rjc eric betzler mr betzler retained rjc in date to provide certain federal tax services to his wife cynthia betzler ms betzler and him rjc’s betzler tax services on date mr betzler gave mr channels a 4we shall sometimes refer collectively to mr betzler and ms betzler as the betzlers check for dollar_figure tye betzler fees as payment for rjc’s betzler tax services which was promptly deposited into rjc’s wells fargo account mr channels on behalf of rjc informed mr betzler that if rjc were unable to obtain a favorable result for them as a result of rjc’s betzler tax services rjc would repay to the betzlers the tye betzler fees that it had received from them rjc’s return of the tye betzler fees that it had received was thus subject_to a condition_subsequent at no time did the betzlers place any restrictions on rjc’s use of the tye betzler fees that they had paid to it rjc issued checks and or withdrew moneys from rjc’s wells fargo account whenever it deemed it appropriate to do so rjc did not return to the betzlers the tye betzler fees mr betzler died on date around date ms betzler who wanted rjc to continue to provide to her rjc’s betzler tax services gave mr channels a check for dollar_figure tye betzler fees as an additional payment for those services which was promptly deposited into rjc’s wells fargo account mr channels on behalf of rjc informed ms betzler that if rjc were unable to obtain a favorable result for her as a result of the rjc betzler tax services rjc would repay to her not only the tye betzler fees but also the tye betzler fees sometimes collectively rjc’s total betzler fees that it had received from them rjc’s return of the tye betzler fees that it had received was thus subject_to a condition_subsequent at no time did ms betzler place any restrictions on rjc’s use of the tye betzler fees that she had paid to it rjc did not return to ms betzler the tye betzler fees caren wyatt ms wyatt retained rjc around date to provide certain federal tax services to her rjc’s wyatt tax services on date ms wyatt gave mr channels a check for dollar_figure tye wyatt fees as pay- ment for rjc’s wyatt tax services which was promptly deposited into rjc’s wells fargo account mr channels on behalf of rjc informed ms wyatt that if rjc were unable to obtain a favorable result for her as a result of rjc’s wyatt tax services rjc would repay to her the tye wyatt fees that it had received from her rjc’s return of the tye wyatt fees that it had received was thus subject_to a condition_subsequent at no time did ms wyatt place any restrictions on rjc’s use of the tye wyatt fees that she had paid to it rjc did not return to ms wyatt the tye wyatt fees as of the close of rjc’s tye rjc’s wells fargo account showed a negative balance payment of certain client expenses during its tye rjc paid on behalf of certain of its clients certain obligations of those clients for legal and professional fees totaling dollar_figure and for taxes totaling dollar_figure collectively tye client expenses paid_by rjc at times not established by the record after rjc paid those client expenses rjc’s clients whose respective expenses it had paid on their behalf reimbursed rjc for those expenses during rjc’s tye mr channels paid on behalf of certain of rjc’s clients certain obligations of those clients for legal and professional fees totaling dollar_figure tye client expenses paid_by mr channels at times not established by the record after mr channels paid those client expenses rjc’s clients whose respective expenses mr channels had paid on their behalf reim- bursed those expenses rjc’s claimed contingent_liability on date denise bogard ms bogard commenced a lawsuit bogard lawsuit against various defendants including an organization known as channels barth llp c b and mr channels both in his individual capacity 5the record does not establish whether rjc’s clients reimbursed rjc or mr channels for certain expenses of certain of rjc’s clients that mr channels paid during rjc’s tye and as an executive of c b rjc was not named as a defendant in the bogard lawsuit rjc’s tax returns in form_1120 u s_corporation income_tax return form_1120 that rjc filed for its tye tye return rjc reported dollar_figure in gross_receipts in that return rjc claimed the following other deductions which included deductions totaling dollar_figure6 for taxes for clients and legal and professional claimed for the tye client expenses paid_by rjc and the tye client expenses paid_by mr channels 6in its tye return rjc rounded to the nearest dollar each of the other deductions that it claimed 7we shall refer collectively to the deductions that rjc claimed in its tye return for the tye client expenses paid_by rjc and the tye client expenses paid_by mr channels as the total tye claimed client expense deductions claimed other deductions amount utilities travel telephone taxes for clients software professional development printing postage parking and tolls outside services other expenses office expense medical expense meals and entertainment legal and professional internet connections insurance gifts dues and subscriptions contract labor continuing education computer services bank charges auto and truck total dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number in the return that rjc filed for its tye tye return rjc reported dollar_figure in gross_receipts in that return rjc claimed the following other deductions which included a deduction for dollar_figure that rjc claimed as a contingent_liability with respect to the bogard lawsuit claimed dollar_figure bogard lawsuit deduction claimed other deductions amount utilities telephone security parking and tolls outside services other expenses office expense medical expense meals and entertainment internet connections insurance dues and subscriptions contract labor continuing education contingent liability--bogard lawsuit bank charges auto and truck total dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number rjc notices of deficiency respondent issued a notice_of_deficiency notice to rjc for its tye tye notice in that notice respondent determined inter alia to include in rjc’s gross_income the tye betzler fees and the tye wyatt fees in the tye notice respondent also determined to disallow the entire amount ie dollar_figure of the claimed other deductions respondent 8as a result of certain concessions only the following deductions included in other deductions that respondent disallowed remain at issue for rjc’s tye which include the total tye claimed client expense deductions for taxes for clients and legal and professional claimed other deductions telephone taxes for clients software legal and professional insurance dues and subscriptions contract labor computer services bank charges total amount dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure there appear to be discrepancies between certain amounts of certain other continued further determined in the tye notice that rjc is liable for the accuracy-related_penalty under sec_6662 respondent issued a notice to rjc for its tye tye notice in that notice respondent determined inter alia to include in rjc’s gross_income the tye betzler fees in the tye notice respondent also determined to disallow the entire amount ie dollar_figure of the claimed other continued deductions that remain at issue for rjc’s tye and the respective amounts of such other deductions that respondent asserts on brief remain at issue for that year we expect the parties to reconcile any such discrepancies as part of the respective computations under rule that will be required in these cases rule_155_computations we shall refer to the deductions that rjc included in other deductions for its tye that respondent disallowed and that remain at issue for its tye except for the total tye claimed client expense deductions as the tye claimed miscellaneous deductions at issue or the tye deductions at issue claimed for certain miscellaneous expenses 9the parties agree that rjc would be liable for its tye for the accuracy-related_penalty under sec_6662 in the event there is a deficiency for that year deductions dollar_figure respondent further determined in the tye notice that rjc is liable for the accuracy-related_penalty under sec_6662dollar_figure c c background c c which was taxed as a subchapter_c_corporation maintained its books_and_records and filed its tax returns using the accrual_method of accounting and used a calendar fiscal_year and a calendar taxable_year mr channels and his 10as a result of certain concessions only the following deductions included in other deductions that respondent disallowed remain at issue for rjc’s tye which include the claimed dollar_figure bogard lawsuit deduction claimed other deductions amount insurance dues and subscriptions contingent liability--bogard lawsuit total dollar_figure big_number big_number we shall refer to the deductions that rjc included in other deductions for its tye that respondent disallowed and that remain at issue for its tye except for the claimed dollar_figure bogard lawsuit deduction as the tye claimed miscellaneous deductions at issue or the tye deductions at issue claimed for certain miscellaneous expenses 11the parties agree that rjc would be liable for its tye for the accuracy-related_penalty under sec_6662 in the event there is a deficiency for that year daughter susan gyor a k a susan channels ms gyor who is a certified_public_accountant each owned percent of c c ms gyor was secretary of c c and mr channels held the remaining offices of that company c c was engaged in the business of providing tax services primarily return preparation services payment of certain client expenses during c c paid on behalf of certain of its clients certain obligations of those clients for clients’ obligations totaling dollar_figure client expenses paid_by c c at times not established by the record after c c paid those client expenses c c’s clients whose respective expenses it had paid on their behalf reimbursed c c for those expenses during ms gyor paid on behalf of certain of c c’s clients certain obligations of those clients for clients’ obligations totaling dollar_figure client expenses paid_by ms gyor at times not established by the record after ms gyor paid those client expenses c c’s clients whose respective expenses ms gyor had paid on their behalf reimbursed those expensesdollar_figure 12the record does not establish whether c c’s clients reimbursed c c or ms gyor for certain expenses of certain of c c’s clients that ms gyor paid during c c’s taxable_year c c’s tax_return in form_1120 that c c filed for its taxable_year return c c claimed the following other deductions which included deductions totaling dollar_figure comprising client obligations paid claimed for the client expenses paid_by c c and the client expenses paid_by ms gyor which totaled dollar_figure and dollar_figure paid_by c c to ms gyor 13in c c’ sec_2012 return c c rounded to the nearest dollar each of the other deductions that it claimed 14we shall refer collectively to the deductions that c c claimed in c c’ sec_2012 return for the client expenses paid_by c c and the client expenses paid_by ms gyor which totaled dollar_figure and the dollar_figure paid_by c c to ms gyor as the claimed client expense deductions claimed other deductions amount utilities travel telephone security printing postage parking and tolls office expense miscellaneous medical_expenses meals and entertainment legal and professional insurance gifts dues and subscriptions contract labor continuing education computer internet expenses client obligations paid bonuses bank charges auto and truck amortization accrued payroll total big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number c c notice_of_deficiency respondent issued a notice to c c for its taxable_year notice in that notice respondent determined inter alia to disallow the entire amount ie dollar_figure of the claimed other deductions dollar_figure in the notice respondent also determined that c c is liable for the accuracy-related_penalty under sec_6662dollar_figure 15as a result of certain concessions only the following deductions included in other deductions that respondent disallowed remain at issue for c c’s taxable_year which include the claimed client expense deductions for client obligations paid claimed other deductions insurance dues and subscriptions continuing education client obligations paid bank charges total amount dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure we shall refer to the deductions that c c included in other deductions for its taxable_year that respondent disallowed and that remain at issue for its taxable_year except for the claimed client expense deductions a sec_2012 claimed miscellaneous deductions at issue or deductions at issue claimed for certain miscellaneous expenses 16the parties agree that c c would be liable for its taxable_year for continued opinion rjc has the burden of establishing that respondent’s respective determina- tions in the tye notice and the tye notice that remain at issue in the respective cases at docket nos and are in error c c has the burden of establishing that respondent’s determinations in the notice that remain at issue in the case at docket no are in errordollar_figure see rule a 290_us_111 before addressing the issues presented we shall evaluate the testimony of mr channels the only witness at the trial in these cases we found mr channels’ testimony to be at times evasive and in certain material respects general conclu- sory and or vague we are not required to and we shall not rely on any such testimony of mr channels to establish the respective positions of rjc and c c with respect to the issues remaining in their respective cases see eg 87_tc_74 we also found mr channels’ testimony continued the accuracy-related_penalty under sec_6662 in the event there is a deficiency for that year 17rjc and c c as petitioners in these consolidated cases properly filed one simultaneous opening brief and one simultaneous reply brief nonetheless we shall refer to rjc when we are addressing the issues presented in rjc’s cases and to c c when we are addressing the issues in c c’s case to be in certain material respects not helpful to the respective positions of rjc and c c with respect to certain issues in fact certain of mr channels’ testimony supports respondent’s position with respect to certain issues rjc certain client fees received by rjc we begin by setting forth our understanding of what we are not being asked to decide we are not being asked to decide whether the tye betzler fees and the tye wyatt fees that rjc received during its tye and the tye betzler fees that it received during its tye constitute incomedollar_figure we are being asked to decide when those fees are includible 18we shall sometimes refer collectively to the tye betzler fees and the tye wyatt fees that rjc received during its tye and the tye fees that it received during its tye as the client fees in question 19counsel of record for petitioners indicated at trial that the issue involving the tye betzler fees the tye wyatt fees and the tye betzler fees was a prepaid_income issue on brief rjc seems to suggest that the issue involving those fees is not a prepaid_income issue but is whether they constitute income on the record before us we reject any such contention the record establishes and we have found that rjc received the tye betzler fees and the tye betzler fees as payment for rjc’s betzler tax services and the tye wyatt fees as payment for rjc’s wyatt tax services on that record we find that those fees constitute income see sec_61 we proceed now to consider the issue of when those fees are includible in rjc’s gross_income in rjc’s gross_income that is to say we must decide whether the client fees in question are includible in rjc’s gross_income for some taxable_year after the taxable_year of receipt by rjc as rjc maintains or for the taxable_year of receipt as respondent maintains we start our consideration of when the client fees in question are includible in rjc’s gross_income by summarizing certain apposite authorities pursuant to sec_1_446-1 income_tax regs a taxpayer on the accrual_method of accounting20 is required to include income for the taxable_year when all the events have occurred that fix the right to the income and the amount of income can be determined with reasonable certainty under the all_events_test it is the fixed_right of a taxpayer on the accrual_method of accounting to receive the income that is controlling not whether there has been actual receipt thereof 292_us_182 in 107_tc_282 aff’d 161_f3d_1231 9th cir we observed that i n applying the all_events_test this and other courts have distinguished between conditions precedent which must occur before the right to income arises and 20rjc maintained its books_and_records and filed its tax returns using the accrual_method of accounting conditions subsequent the occurrence of which will terminate an existing right to income but the presence of which does not preclude accrual of income the right of a taxpayer on the accrual_method of accounting to receive income is fixed upon the earliest of the taxpayer’s receipt of payment the contractual due_date of the payment or the taxpayer’s performance see 372_us_128 charles schwab corp subs v commissioner t c pincite 43_tc_448 where a taxpayer receives money under a claim of right and without restriction or limitation as to the disposition of the money the taxpayer must include the money in gross_income for the year in which the taxpayer receives it even though the taxpayer may not be entitled to retain the money and even though the taxpayer may be liable to return its equivalent see n am oil consol v burnet 286_us_417 in advancing its position on brief rjc fails to discuss some of the apposite authorities discussed above and or misconstrues and or misapplies some of those authorities or other authorities that it cites equally troublesome is that in advancing its position that the client fees in question are not includible in income upon receipt rjc relies principally on 493_us_203 and certain other cases that as we explain below we find to be inapposite to resolving when the client fees in question are includible in rjc’s gross incomedollar_figure the supreme court of the united_states supreme court began its opinion in indianapolis power by pointing out that the taxpayer involved there had acknowledged that the customer deposits in question in that case would be taxable upon receipt if that court were to hold that they constituted advance_payments for electricity see id pincite the supreme court also pointed out in indianapolis power that it had previously held that an accrual-basis taxpayer is required to treat advance_payments as income in the year of receipt see 372_us_128 367_us_687 353_us_180 21for example rjc relies on 106_tc_184 aff’d in part rev’d in part on other grounds 318_f3d_924 9th cir which held inter alia that a certain amount received by the los angeles raiders in constituted income not a loan see id pincite as discussed below we find in our opinion milenbach and in the opinions in certain other cases on which rjc relies to be inapposite moreover rjc fails to point out that the u s court_of_appeals for the ninth circuit the court to which an appeal in these cases would normally lie reversed this court on the issue of whether a certain amount received by the los angeles raiders in constituted income not a loan see milenbach v commissioner f 3d pincite id n it then observed these cases concerned payments-- nonrefundable fees for services--that indisputably constituted income the issue was when that income was taxable here in contrast the issue is whether these deposits as such are income at all id we find rjc’s reliance on indianapolis power 106_tc_184 and any other case where the issue was whether certain payments are income at all to be misplaced because those authorities are inapposite to the issue here involving the client fees in question see alexander shokai inc v commissioner tcmemo_1992_41 63_tcm_1870 aff’d 34_f3d_1480 9th cir under the authorities that we conclude are apposite to resolving the issue involving the client fees in question and that we summarized at the beginning of our discussion of this issue we find on the record before us that rjc is required to include those fees in its gross_income for the taxable_year of receipt the record establishes and we have found the following facts that require our so finding under those authorities during rjc’s tye mr betzler retained rjc to provide rjc’s betzler tax services for him and ms betzler during that taxable_year mr betzler gave mr channels a check for dollar_figure ie the tye betzler fees as payment for rjc’s betzler tax services which was promptly deposited into rjc’s wells fargo account mr channels on behalf of rjc informed mr betzler that if rjc were unable to obtain a favorable result for them as a result of rjc’s betzler tax services rjc would repay to the betzlers the tye betzler fees that it had received from them rjc’s return of the tye betzler fees that it had received was thus subject_to a condition subse- quent at no time did the betzlers place any restrictions on rjc’s use of the tye betzler fees that they had paid to it rjc issued checks and or withdrew moneys from rjc’s wells fargo account whenever it deemed it appropriate to do so rjc did not return to the betzlers the tye betzler fees during rjc’s tye ms wyatt retained rjc to provide rjc’s wyatt tax services during that taxable_year ms wyatt gave mr channels a check for dollar_figure ie the tye wyatt fees as payment for rjc’s wyatt tax services which was promptly deposited into rjc’s wells fargo account mr channels on behalf of rjc informed ms wyatt that if rjc were unable to obtain a favorable result for her as a result of rjc’s wyatt tax services rjc would repay to her the tye wyatt fees that it had received from her rjc’s return of the tye wyatt fees that it had received was thus subject_to a condition_subsequent at no time did ms wyatt place any restrictions on rjc’s use of the tye wyatt fees that she had paid to it rjc did not return to ms wyatt the tye wyatt fees mr betzler died on date around date ms betzler who wanted rjc to continue to provide to her rjc’s betzler tax services gave mr channels a check for dollar_figure ie the tye betzler fees as an additional payment for those services which was promptly deposited into rjc’s wells fargo account mr channels on behalf of rjc informed ms betzler that if rjc were unable to obtain a favorable result for her as a result of the rjc betzler tax services rjc would repay to her rjc’s total betzler fees ie the tye betzler fees and the tye betzler fees that it received from them in its tye and its tye respectively rjc’s return of the tye betzler fees that it had received was thus subject_to a condition subse- quent at no time did ms betzler place any restrictions on rjc’s use of the tye betzler fees that she had paid to it rjc did not return to ms betzler the tye betzler fees as of the close of rjc’s tye rjc’s wells fargo account showed a negative balance on the record before us we find that rjc is required to include in its gross_income for its tye the tye betzler fees of dollar_figure and the tye wyatt fees of dollar_figure or a total of dollar_figure that it received during that taxable_year and for its tye the tye betzler fees of dollar_figure that it received during that taxable_year claimed deductions that remain at issue before turning to the deductions that rjc claimed for each of its tye and its tye that respondent disallowed and that remain at issue we shall briefly summarize certain applicable authorities deductions are a matter of legislative grace and a taxpayer bears the burden of proving entitlement to any deduction claimed see 503_us_79 moreover a taxpayer is required to maintain records sufficient to establish the amount of any deduction claimed see sec_6001 sec_1_6001-1 income_tax regs sec_162 generally allows a deduction for ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business in addition for certain kinds of expenses that are otherwise deductible under sec_162 such as those for listed_property as defined in sec_280f a taxpayer must satisfy certain additional substantiation requirements set forth in sec_274 before such expenses will be allowed as deductions sec_170 allows a deduction for any charitable_contribution as defined in sec_170 payment of which is made within the taxable_year in question sec_170 further provides that a deduction will be allowed for a charitable_contribution only if verified under regulations prescribed by the secretary total tye claimed client expense deductions we consider now whether rjc is entitled to deduct under sec_162 for its tye the total tye claimed client expense deductions rjc advances no argument on brief in support of its position that it is entitled for that taxable_year to those claimed client expense deductions choosing instead to rely only on the evidence admitted we have found on the record before us the following facts relating to rjc’s total tye claimed client expense deductions during its tye rjc paid on behalf of certain of its clients certain obligations of those clients for legal and professional fees totaling dollar_figure and for taxes totaling dollar_figure at times not established by the record after rjc paid those client expenses rjc’s clients whose respective expenses it had paid on their behalf reimbursed rjc for those expenses during rjc’s tye mr channels paid on behalf of certain of rjc’s clients certain obligations of those clients for legal and professional fees totaling dollar_figure at times not established by the record after mr channels paid those client expenses rjc’s clients whose respective expenses mr channels had paid on their behalf reimbursed those expensesdollar_figure generally where a taxpayer pays the obligations of another taxpayer the payments of those obligations are not ordinary and necessary expenses_incurred in carrying on the taxpayer’s business under sec_162 see eg 319_us_590 308_us_488 42_tc_800 on the record before us we find that rjc has failed to carry its burden of establishing for its tye that it paid_or_incurred the total tye claimed client expense deductions in carrying on its trade_or_business on that record we further find that rjc has failed to carry its burden of establishing that it is entitled under sec_162 for its tye to deduct those claimed client expenses 22see supra note rjc’s claimed dollar_figure bogard lawsuit deduction we address next whether rjc is entitled to deduct under sec_162 for its tye dollar_figure that it claimed as a contingent_liability with respect to the bogard lawsuit in support of its position that it is entitled to the claimed dollar_figure bogard lawsuit deduction rjc relies on brief on certain alleged facts that we have not found because those alleged facts are not established by the record we have found on the record before us the following facts relating to rjc’s claimed dollar_figure bogard lawsuit deduction on date ms bogard com- menced the bogard lawsuit against various defendants including c b and mr channels both in his individual capacity and as an executive of c b rjc was not named as a defendant in the bogard lawsuit rjc compounds its failure to rely on facts established by the record by relying on brief on the u s securities_and_exchange_commission rules instead of applicable tax law to support its position that it is entitled to the claimed dollar_figure bogard lawsuit deduction we find rjc’s position that it is entitled to the claimed dollar_figure bogard lawsuit deduction and the contentions on brief in support of that position to be groundless if not frivolous on the record before us we find that rjc has failed to carry its burden of establishing that it would have any liability with respect to the bogard lawsuit on that record we further find that rjc which was on the accrual_method of account- ing has failed to carry its burden of establishing for its tye that all the events occurred that establish the fact of its liability with respect to the bogard lawsuit that the amount of any such liability could have been determined with reasonable accuracy and that economic_performance occurred with respect to the liability see sec_1_461-1 income_tax regs on the record before us we find that rjc has failed to carry its burden of establishing that it is entitled to deduct under sec_162 for its tye dollar_figure with respect to the bogard lawsuit rjc’s tye claimed miscellaneous deductions at issue and tye claimed miscellaneous deductions at issue we turn now to whether rjc is entitled under sec_162 or any other section for its tye and its tye to the respective tye claimed miscellaneous deductions at issue and tye claimed miscella- neous deductions at issuedollar_figure as was true with respect to its total tye 23there appear to be certain discrepancies between the respective amounts of certain of rjc’s tye claimed miscellaneous deductions at issue and its tye claimed miscellaneous deductions at issue that respondent claims on continued claimed client expense deductions rjc advances no argument on brief in support of its position that it is entitled for its tye and its tye to the respective tye claimed miscellaneous deductions at issue and the tye claimed miscellaneous deductions at issue choosing instead to rely only on the evidence admitted on the record before us we find that rjc has failed to carry its burden of establishing for its tye and its tye that it paid_or_incurred the respective tye deductions at issue claimed for certain miscellaneous expenses and tye deductions at issue claimed for certain miscellaneous expenses in carrying on its trade_or_business on that record we further find that rjc has failed to carry its burden of establishing that it is entitled under sec_162 or any other section for its tye and its tye to deduct those respective claimed expenses sec_6662 the parties agree that rjc would be liable for each of its tye and its tye for the accuracy-related_penalty under sec_6662 in the continued brief and the respective amounts of those certain deductions that rjc claimed in its tye return and its tye return respectively we expect the parties to reconcile any such discrepancies as part of the respective computations under rule event there is a deficiency for either of those years in the light of rjc’s concessions and our holdings herein with respect to the issues presented with respect to rjc we conclude that there will be a deficiency for each of its tye and its tye consequently pursuant to the stipulations of the parties rjc will be liable for each of those taxable years for the accuracy-related_penalty determined under sec_6662dollar_figure c c c c’ sec_2012 claimed client expense deductions we consider now whether c c is entitled to deduct under sec_162 for its taxable_year c c’s claimed client expense deductions as was true of rjc c c advances no argument on brief in support of its position that it is entitled for its taxable_year to deduct those client expenses choosing instead to rely only on the evidence admitted we have found on the record before us the following facts relating to c c’ sec_2012 claimed client expense deductions during c c paid on behalf of certain of its clients certain obligations of those clients for clients’ obligations totaling dollar_figure at times not established by the record after c c 24the respective amounts of the penalties under sec_6662 for which rjc will be liable for its tye and its tye will be determined as part of the rule_155_computations paid those client expenses c c’s clients whose respective expenses it had paid on their behalf reimbursed c c for those expenses during ms gyor paid on behalf of certain of c c’s clients certain obligations of those clients for clients’ obligations totaling dollar_figure at times not established by the record after ms gyor paid those client expenses c c’s clients whose respective expenses ms gyor had paid on their behalf reimbursed those expensesdollar_figure as discussed above as part of our consideration of rjc’s total tye claimed client expense deductions where a taxpayer pays the obligations of another taxpayer the payments of those obligations generally are not ordinary and necessary expenses_incurred in carrying on the taxpayer’s business under sec_162 see eg interstate transit lines v commissioner u s pincite 308_us_488 columbian rope co v commissioner t c pincite 25see supra note c c claimed in it sec_2012 return deductions for not only the client expenses paid_by c c and the client expenses paid_by ms gyor which totaled dollar_figure but also the dollar_figure paid_by c c to ms gyor or the claimed client expense deductions of dollar_figure rounded to the nearest dollar see supra note on the record before us we find that c c has failed to carry its burden of establishing for its taxable_year that it paid_or_incurred c c’ sec_2012 claimed client expense deductions in carrying on its trade_or_business on that record we further find that c c has failed to carry its burden of establishing that it is entitled under sec_162 for its taxable_year to deduct those claimed client expenses c c’ sec_2012 claimed miscellaneous deductions at issue we turn next to whether c c is entitled under sec_162 or any other section for its taxable_year to the claimed miscellaneous deductions at issue as was true with respect to certain other deduction issues presented with respect to rjc and c c c c advances no argument on brief in support of its position that it is entitled for its taxable_year to the claimed miscella- neous deductions at issue choosing instead to rely only on the evidence admit- ted on the record before us we find that c c has failed to carry its burden of establishing for its taxable_year that it paid_or_incurred the deductions at issue claimed for certain miscellaneous expenses in carrying on its trade_or_business on that record we further find that c c has failed to carry its burden of establishing it is entitled under sec_162 or any other section for its taxable_year to deduct those claimed expenses sec_6662 the parties agree that c c would be liable for its taxable_year for the accuracy-related_penalty under sec_6662 in the event there is a deficiency for that year in the light of c c’s concessions and our holdings herein with respect to the issues presented with respect to c c we conclude that there will be a deficiency for c c’s taxable_year consequently pursuant to the stipula- tions of the parties c c will be liable for that taxable_year for the accuracy- related penalty determined under sec_6662dollar_figure we have considered all of the contentions and arguments of the parties that are not discussed herein and we find them to be without merit irrelevant and or moot to reflect the foregoing and the concessions of the parties decisions will be entered under rule 26the amount of the penalty under sec_6662 for which c c will be liable for its taxable_year will be determined as part of the rule_155_computations
